Order entered April 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01360-CV

                           HIGH REV POWER, L.L.C., Appellant

                                               V.

  MASSIMO MOTOR SPORTS, LLC, AND FREEPORT LOGISTICS, INC., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07411-D

                                           ORDER
       The Court REINSTATES the appeal.

       On November 1, 2013, this Court abated the appeal due to the filing of bankruptcy by

appellant. On March 31, 2015, we received a letter from appellant’s counsel stating that the

bankruptcy proceedings have concluded, and the bankruptcy court entered a final decree. A

copy of the February 18, 2015 final decree is attached to the letter. Accordingly, the appeal may

now proceed.

       At the time the appeal was abated, the clerk’s record had been filed. The reporter’s

record was not filed before abatement. Appellant’s docketing statement reflects that Coral

Hough is the court reporter who recorded the proceedings. The docketing statement also shows

that the record had been requested, but payment arrangements had not yet been made.
Appellant’s March 31, 2015 letter does not indicate that payment or satisfactory payment

arrangements have been made for the reporter’s record.

       Accordingly, we ORDER court reporter Coral Hough to file, within FORTY-FIVE

DAYS of the date of this order, either the reporter’s record or written verification that appellant

has not paid or made satisfactory payment arrangements for the record. We notify appellant that

if we receive verification of non-payment or failure to make satisfactory payment arrangements,

we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Coral

Hough, court reporter, and to counsel for all parties.




                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE